112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vance E. TIVIS, Appellant,v.Dora SCHRIRO Appellee.
No. 96-2955.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1997.Filed April 24, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Vance E. Tivis, a Missouri inmate, appeals the district court's1 denial of his Federal Rule of Civil Procedure 60(b) motion seeking relief from the denial of his 28 U.S.C. § 2254 petition.  As Tivis has not alleged or demonstrated "exceptional circumstances" warranting extraordinary relief, we conclude the district court did not abuse its discretion in denying Tivis's Rule 60(b) motion.  See Robinson v. Armontrout, 8 F.3d 6, 7 (8th Cir.1993) (standard of review;  Rule 60(b) factors warranting relief);  Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.1988) (appeal from denial of Rule 60(b) motion does not raise underlying judgment for review).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri